NO. 07-00-0356-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                     MAY 2, 2001

                         ______________________________


                   PETROLEUM WHOLESALE, INC., APPELLANT

                                           V.

       SHABANA ENTERPRISES, INC. AND VARSHA HUSSAIN, APPELLEES


                       _________________________________

             FROM THE 133RD DISTRICT COURT OF HARRIS COUNTY;

                  NO. 97-44520; HONORABLE PAT LYKOS, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                  ON UNOPPOSED MOTION TO ABATE APPEAL
             AND ALLOW TRIAL COURT TO FILE FINDINGS OF FACT


       Appellant Petroleum Wholesale, Inc. requests that we abate this appeal so that the

trial court can file findings of fact to be presented in a supplemental clerk’s record.

According to the certificate of conference contained in the motion, appellees Shabana
Enterprises, Inc. and Varsha Hussain do not oppose the motion. Appellant filed a request

for findings of fact that prompted appellees to file proposed findings of fact but appellant

did not discover that the proposed findings were not signed by the trial court until

appellant’s counsel reviewed the clerk’s record. Accordingly, appellant did not file a

notice of past due findings pursuant to Rule 297 of the Texas Rules of Civil Procedure.

We grant the motion, abate the appeal, and remand the cause to the trial court for further

proceedings.


       Upon remand, the trial court shall cause notice of a hearing to be given and

thereafter conduct a hearing and determine whether it is appropriate to make findings of

fact. The trial court shall cause the hearing to be transcribed and shall make such findings

of fact, if any, as it deems appropriate, to be included in a supplemental clerk’s record.

We express no opinion as to the propriety or effect of filing findings of fact where, as here,

a notice of past due findings was not given pursuant to Rule 297. Finally, the trial court

shall file the supplemental clerk’s record and the supplemental reporter’s record with the

Clerk of this Court by Friday, June 15, 2001. Appellant’s brief shall be filed within 30 days

after the later of the filing of the supplemental clerk’s record or supplemental reporter’s

record, and appellees’ brief shall be filed within 30 days after appellant’s brief is filed.


       It is so ordered.


                                                  Per Curiam


Do not publish.


                                              2